 



Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
CASH AMERICA INTERNATIONAL, INC.
2008 LONG TERM INCENTIVE PLAN AWARD AGREEMENT
     This Long Term Incentive Plan Award Agreement (the “Agreement”) is entered
into as of the                       day of
                                         ,                     , by and between
CASH AMERICA INTERNATIONAL, INC. (the “Company”)
and                                                              (“Employee”).
WITNESSETH:
     WHEREAS, the Company has adopted the Cash America International, Inc. 2004
Long-Term Incentive Plan (the “Plan”), which is administered by the Management
Development and Compensation Committee of the Company’s Board of Directors (the
“Committee”); and
     WHEREAS, the Committee has granted to Employee an award (the “Award”) of
Restricted Stock Units (known under the Plan as a “Stock Unit Award”) to
encourage Employee’s continued loyalty and diligence that consists of (a) a
Stock Unit Award that shall vest under the terms of the Plan over a four-year
period (the “Base Award”), and (b) an additional Stock Unit Award that shall
vest, subject to the satisfaction of certain conditions specified in this
Agreement and Exhibit “A” to this Agreement, on December 31, 2010 (the
“Performance Award”);
     WHEREAS, the Restricted Stock Units (“RSUs”) represent the unfunded and
unsecured promise of the Company to issue to Employee an equivalent number of
shares of the common stock of the Company or its successors (“Common Stock”) at
a future date, subject to the terms of this Agreement.
     NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Award.
          (a) General. Subject to the restrictions and other conditions set
forth herein and in Exhibit “A” to this Agreement, the Company hereby grants to
Employee the following Award:
               (i) a Base Award of                      RSUs; and
               (ii) a Performance Award of                      RSUs. The
Performance Award is designated as a Qualified Performance-Based Award as
defined in Section 2 of the Plan.
          (b) Grant Date. The Award was awarded to Employee on January 23, 2008
(the “Grant Date”).
-1-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     2. Vesting.
          (a) Base Award Vesting. The Base Award shall vest as follows:
Substantially equal 25% increments of the RSUs shall vest on each of the
following dates as long as Employee remains continuously employed by the Company
or its subsidiaries or other affiliates through such dates: January 31, 2009;
January 31, 2010; January 31, 2011, and January 31, 2012. Any RSUs that are part
of the Base Award and have not vested shall remain subject to forfeiture under
Section 3 of this Agreement.
          (b) Performance Award Vesting. Subject to the terms and conditions
specified on Exhibit “A,” the portion of the Performance Award payable
hereunder, if any, shall vest on December 31, 2010 (“Performance Award Vesting
Date”), as long as Employee remains continuously employed by the Company or its
subsidiaries or other affiliates through said date, subject to receiving
Committee Certification (as defined on Exhibit “A”). In addition, if at any time
before the Performance Award Vesting Date Employee’s age plus tenure with the
Company equals at least 65 years (as further described in Section 3(b) of this
Agreement), then, subject to the terms and conditions specified on Exhibit “A,”
the portion of the Performance Award payable hereunder, if any, shall vest
subject (i) to receiving Committee Certification, and (ii) to the proration
rules set forth in Section 3(b) of this Agreement.
     3. Treatment of Award Upon Termination of Employment or Failure to Vest.
          (a) Base Award Forfeiture. Upon Employee’s termination of employment
with the Company and all of its subsidiaries and affiliates for any reason
(including death), any portion of the Base Award that has not yet vested as
provided in Section 2(a) of this Agreement shall be immediately forfeited, and
Employee shall forfeit any and all rights in or to such unvested portion of the
Base Award.
          (b) Performance Award Proration and Forfeiture with Rule of 65. If
Employee’s employment with the Company and all of its subsidiaries and
affiliates terminates for any reason (including death) before the Performance
Award Vesting Date and Employee’s age plus tenure with the Company as of
Employee’s termination date equals 65 years or more:

  i.   Subject to the terms and conditions of Exhibit “A,” Employee shall be
entitled to a prorated portion of any Performance Award (A) that receives the
Committee Certification, and (B) that would have otherwise vested and been
payable pursuant to this Agreement if Employee had remained employed by the
Company through the Performance Award Vesting Date. Such prorated portion shall
be determined by multiplying the amount of the Performance Award that would have
been payable to Employee, had Employee remained employed by the Company through
the Performance Award Vesting Date, by a fraction the numerator of which is
equal to the number of whole calendar months following the Grant Date that
Employee was actively employed by the Company, and the denominator of which is
equal to 35;     ii.   The prorated portion of the vested Performance Award
payable under this Section 3(b) shall be calculated as of the Performance Award
Vesting Date, and shall be paid at the time specified under Section 4 of this
Agreement; and

-2-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



  iii.   Except for any prorated portion of the Performance Award that is
determined in accordance with Section 3(b)(i) above and is certified by the
Committee in accordance with the terms of Exhibit “A,” Employee shall forfeit
any and all rights in or to the remaining unvested portion of the Performance
Award.

          (c) Performance Award Forfeiture without Rule of 65. If Employee’s
employment with the Company and all of its subsidiaries and affiliates
terminates for any reason (including death) before the Performance Award Vesting
Date, and Employee’s age plus tenure with the Company as of Employee’s
termination date equals less than 65 years, then Employee shall forfeit all
rights in or to any portion of the Performance Award.
          (d) Performance Award Forfeiture — General. Any portion of the
Performance Award that does not vest on or before the Performance Award Vesting
Date as described hereinabove shall be forfeited, and Employee shall forfeit any
and all rights in or to such unvested portion of the Performance Award.
     (e) Tenure with the Company. For purposes of Sections 3(b) and 3(c) of this
Agreement, Employee’s “tenure with the Company” shall be the number of whole
years that Employee had been employed by the Company and all of its subsidiaries
and affiliates on the most recent anniversary of the commencement of Employee’s
employment.
     4. Payment of Awards.
          (a) General.

  i.   Except as provided in Section 4(b)(i) below, (A) as each 25%-portion of
the Base Award vests, the Company shall instruct its transfer agent to issue a
stock certificate evidencing the conversion of such vested RSUs into whole
vested shares of Common Stock in the name of Employee (or if Employee has died,
in the name of Employee’s designated beneficiary or, if no beneficiary has been
designated, Employee’s estate (“Beneficiary”)) within a reasonable time after
the vesting date of such 25%-portion of the Base Award, but (B) in no event will
the Common Stock relating to the then-vesting portion of the Base Award be
transferred to Employee later than December 31 of the calendar year in which the
vesting date for the then-vesting portion of the Base Award occurs.     ii.   If
any portion of the Performance Award vests and is certified by the Committee in
accordance with the terms of Exhibit “A,” then, except as provided in
Section 4(b)(ii) below, (A) the Company shall instruct its transfer agent to
issue a stock certificate evidencing the conversion of all vested Performance
Award RSUs certified by the Committee that have not been forfeited under
Section 3 of this Agreement into whole vested shares of Common Stock in the name
of Employee (or if Employee has died, in the name of Employee’s Beneficiary)
within a reasonable time after the Committee Certification Date (as defined in
Exhibit “A”), but (B) in no event will the Common Stock relating to the vested
portion of the Performance

-3-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



      Award, as certified by the Committee, be transferred to Employee later
than March 15, 2011.     iii.   The Company shall not be required to deliver any
fractional shares of Common Stock under the Base Award or the Performance Award.
Any fractional shares shall be rounded up to the next whole share.

          (b) Deferred Delivery.

  i.   Employee may elect to defer the timing of the payment of the vested
portions of the Base Award granted under this Agreement until (A) the date
Employee has a separation from service (within the meaning of Internal Revenue
Code (“Code”) §409A and the applicable guidance issued thereunder) (“Separation
from Service”) or (B) the earlier of Employee’s Separation from Service and
January 31, 2012. For the portion of Employee’s Base Award vesting on
January 31, 2009, such election must be made no later than July 31, 2008. For
all other portions of the Base Award granted under this Agreement, such election
must be made no later than December 31, 2008.     ii.   Employee may elect to
defer but not accelerate the timing of the payment of the portion of the
Performance Award granted under this Agreement that vests and is certified by
the Committee in accordance with this Agreement, if any, until the later of
January 31, 2012, or the date Employee has a Separation from Service. Such
election must be made by the earlier of June 30, 2010, or the date Employee has
a Separation from Service.     iii.   To the extent required under Code §409A
and applicable guidance issued thereunder (“Code §409A”), if Employee is a
specified employee (within the meaning of Code §409A) at the time Employee has a
Separation from Service and has elected to defer receipt of his Base Award
and/or Performance Award, the shares of Common Stock transferable on a deferred
basis as a result of Employee’s Separation from Service for any reason other
than Employee’s death shall not be issued before the date that is six months
after Employee’s Separation from Service or such earlier time as may be
permitted under Code §409A. In the event of Employee’s death after he has
elected to defer receipt of his Base Award and/or Performance Award, the shares
of Common Stock relating to any and all outstanding RSUs that have not been
forfeited under Section 3 of this Agreement will be issued in the name of
Employee’s Beneficiary, as follows: (A) for the Base Award, within 90 days after
Employee’s death, and (B) for any vested Performance Award certified by the
Committee, by the later to occur of (a) March 15, 2011, (b) December 31 of the
year in which his death occurs, or (c) within 21/2 months after his date of
death.

     5. Change in Control.
          (a) Vesting and Payment. In the event of a Change in Control (as
defined below) while Employee is still employed by the Company or its
subsidiaries or other affiliates, vesting of the
-4-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



entire Award (both the Base Award and the Performance Award) shall automatically
accelerate and become 100% vested as of the date the Change in Control occurs as
long as Employee has remained continuously employed through such date. In such
event, the shares of Common Stock evidencing vested RSUs shall be delivered to
Employee in a lump sum within 60 days following the date of the Change in
Control, notwithstanding any election made under Section 4(b) of this Agreement.
A “Change in Control” shall mean an event that is a change in the ownership of
the Company, a change in the effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company, all as defined
in Code §409A, except that 35% shall be substituted for 30% in applying Treasury
Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be substituted for 40% in
applying Treasury Regulations Section 1.409A-3(i)(5)(vii). Notwithstanding the
above, a “Change in Control” shall not include any event that is not treated
under Code §409A as a change in control event with respect to Employee.
          (b) Substitution. Notwithstanding anything set forth herein to the
contrary, upon a Change in Control, the Committee, in its sole discretion, may,
in lieu of issuing Common Stock, provide Employee with an equivalent amount
payable in the form of cash.
     6. Agreement of Employee. Employee acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the shares of
Common Stock to be issued pursuant to the Award. Specifically, Employee
acknowledges that, to the extent Employee is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the shares of Common Stock
to be issued as a result of the Award are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144). Employee hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws. Notwithstanding
anything herein to the contrary and only to the extent permitted under Code
§409A, a payment may be delayed to the extent the Company reasonably anticipates
that making the payment will violate federal securities laws or other applicable
laws.
     7. Withholding. Upon the issuance of shares to Employee pursuant to this
Agreement, Employee shall pay an amount equal to the amount of all applicable
federal, state and local employment taxes which the Company is required to
withhold at any time. Such payment may be made in cash, by withholding from
Employee’s normal pay or short term incentive pay (if any), or, with respect to
the issuance of shares to Employee pursuant to this Agreement, by delivery of
shares of Common Stock (including shares issuable under this Agreement) in
accordance with Section 14(a) of the Plan and the terms of Code §409A.
     8. Adjustment of Awards.
          (a) If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split-up, a recapitalization, or a combination or
exchange of shares of Common Stock, then the number of outstanding RSUs
hereunder shall be adjusted so that the proportion of such Award to the
Company’s total issued and outstanding shares of Common stock remains the same
as existed immediately prior to such event.
          (b) Except as provided in Section 8(a) of this Agreement, no
adjustment in the number of shares of Common Stock subject to any outstanding
portion of the RSUs shall be made upon
-5-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



the issuance by the Company of shares of any class of its capital stock or
securities convertible into shares of any class of capital stock, either in
connection with a direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company’s
convertible into such shares or other securities.
          (c) Upon the occurrence of events affecting Common Stock other than
those specified in Sections 8(a) and 8(b) of this Agreement, the Committee may
make such other adjustments to awards as are permitted under Section 5(c) of the
Plan. This section shall not be construed as limiting any other rights the
Committee may have under the terms of the Plan.
     9. Plan Provisions.
          In addition to the terms and conditions set forth herein, the Award is
subject to and governed by the terms and conditions set forth in the Plan, as
may be amended from time to time, which are hereby incorporated by reference.
Any terms used herein with an initial capital letter shall have the same meaning
as provided in the Plan, unless otherwise specified herein. In the event of any
conflict between the provisions of the Agreement and the Plan, the Plan shall
control.
     10. Miscellaneous.
          (a) Limitation of Rights. The granting of the Award and the execution
of the Agreement shall not give Employee any rights to (1) similar grants in
future years, (2) any right to be retained in the employ or service of the
Company or any of its affiliates or subsidiaries, or (3) interfere in any way
with the right of the Company or its affiliates or subsidiaries to terminate
Employee’s employment or services at any time.
          (b) Claims Procedure. Any dispute or claim for benefits by any person
under this Agreement shall be determined by the Committee in accordance with the
claims procedures under the Cash America International, Inc. Nonqualified
Savings Plan.
          (c) Shareholder Rights. Neither Employee nor Employee’s Beneficiary
shall have any of the rights of a shareholder with respect to any shares of
Common Stock issuable upon vesting of any Stock Unit Award until (i) such Award
is vested and, if applicable with respect to the Performance Award, certified by
the Committee, and (ii) such shares have been delivered and issued to Employee
or Employee’s Beneficiary pursuant to Section 4 of this Agreement.
          (d) Severability. If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.
          (e) Controlling Law. The Agreement is being made in Texas and shall be
construed and enforced in accordance with the laws of that state.
          (f) Construction. The Agreement and the Plan contain the entire
understanding between the parties, and supersedes any prior understanding and
agreements between them, representing the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral
-6-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



or written, between and among the parties hereto relating to the subject matter
hereof which are not fully expressed herein.
          (g) Amendments to Comply With Code §409A. Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in Employee’s income pursuant to Code §409A(a)(1), then the Company
may amend the Agreement in such a way as to cause substantially similar economic
results without causing such inclusion; any such amendment shall be made by
providing notice of such amendment to Employee, and shall be binding on
Employee.
          (h) Headings. Section and other headings contained in the Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of the Agreement or any
provision hereof.
-7-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of
the day and year first set forth above.

            CASH AMERICA INTERNATIONAL, INC.
      By:           Name:           Title:             EMPLOYEE
              [__________________]           

-8-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE AWARD

1.   General. The amount of the Performance Award that will vest and be payable
upon vesting shall be based on the Company achieving growth in its
[**Confidential Treatment Requested] over the three-year period ending
December 31, 2010.   2.   Maximum Performance Award. 100% of the Performance
Award shall vest and be payable if the Company’s [**Confidential Treatment
Requested] achieves a [**Confidential Treatment Requested] when comparing the
base [**Confidential Treatment Requested] for the year ended December 31, 2007
(see below), with the [**Confidential Treatment Requested] for the year ending
December 31, 2010 (see below).   3.   Calculation of [**Confidential Treatment
Requested]. The base [**Confidential Treatment Requested] shall be the
[**Confidential Treatment Requested] for the year ended December 31, 2007,
[**Confidential Treatment Requested]. The [**Confidential Treatment Requested]
shall reflect the [**Confidential Treatment Requested] over the three-year
period ending December 31, 2010, [**Confidential Treatment Requested].   4.  
Adjustments. If there is an increase or decrease in the number of issued and
outstanding shares of Common Stock through the payment of a stock dividend or
resulting from a stock split-up, a recapitalization or a combination or exchange
of shares of Common Stock, then the [**Confidential Treatment Requested]   5.  
Vesting and Payment Amounts. The amount of the Performance Award that will vest
and be payable (subject to Committee Certification, as described below) shall be
determined as follows:

  a.   The Company’s [**Confidential Treatment Requested] must achieve a
[**Confidential Treatment Requested] of at least [**Confidential Treatment
Requested] in order for any amount of the Performance Award to vest and be
payable; and with a [**Confidential Treatment Requested] of [**Confidential
Treatment Requested], the amount of the Performance Award that will vest and be
payable will be equal to [**Confidential Treatment Requested] of the Performance
Award (see the Performance Schedule in Paragraph 7 below).     b.  
[**Confidential Treatment Requested] of the Performance Award amount shall vest
and be payable if the Company’s [**Confidential Treatment Requested] achieves a
[**Confidential Treatment Requested] of [**Confidential Treatment Requested] or
more.     c.   If the Company’s [**Confidential Treatment Requested] achieves a
[**Confidential Treatment Requested] of at least [**Confidential Treatment
Requested] but less than [**Confidential Treatment Requested], the amount of the
Performance Award that will vest and be payable shall increase in accordance
with the Performance Schedule in Paragraph 7 below. (See also the examples in
Paragraph 8 below.)     d.   No portion of the Performance Award will vest or be
payable if the Company’s [**Confidential Treatment Requested] achieves a
[**Confidential Treatment Requested] of less than [**Confidential Treatment
Requested].

-1-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



  e.   For purposes of determining the amount of the Performance Award that will
vest and be payable, [**Confidential Treatment Requested] shall be rounded to
the nearest [**Confidential Treatment Requested]; the calculated percentage of
the amount of the Performance Award payable at vesting will be rounded to the
nearest 1.0%; and any fractional share resulting from the calculation shall be
rounded up to the next whole share.

6.   Committee Certification. At its first regularly scheduled meeting (or, if
later, at the first meeting held once the necessary [**Confidential Treatment
Requested] data has become available) following the Performance Award Vesting
Date (which meeting is anticipated to occur during the last 14 days of January,
2011), the Management Development and Compensation Committee (or any successor
thereto) shall determine the extent to which the conditions for the vesting of
the Performance Award described in this Appendix (the “Performance Goals”) have
been met and shall certify the portion of the Performance Award, if any, that
has vested and is payable (“Committee Certification”). Such Performance Goals
will be considered to have been met only to the extent that the Committee
certifies in writing (within the meaning of Treasury Regulations
Section 1.162-27(e)(5)) that they have been met. The Committee Certification
shall include the satisfaction of the performance goals set forth in this
Exhibit and of the satisfaction of all other material terms of the Performance
Award (including, without limitation, the requirements of remaining continuously
employed and/or attaining Rule of 65). The date the Committee makes such a
written certification shall be deemed the “Committee Certification Date”).

     7. Performance Schedule: (Based on the Company’s 2007 [**Confidential
Treatment Requested]

                      Percentage of [**Confidential [**Confidential Performance
Award to Treatment Requested] Treatment Requested]* Be Issued**
*[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     100 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     99 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     99 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     98 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     98 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     97 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     97 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     96 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     95 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     95 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     94 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     94 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     93 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     93 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     92 %

-2-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                      Percentage of [**Confidential [**Confidential Performance
Award to Treatment Requested] Treatment Requested]* Be Issued**
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     92 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     91 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     91 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     90 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     90 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     89 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     89 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     88 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     87 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     87 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     85 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     83 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     82 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     80 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     75 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     71 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     68 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     64 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     61 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     57 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     54 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     50 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     47 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     43 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     41 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     38 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     33 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     30 %
[**Confidential
Treatment Requested]
  *[**Confidential
Treatment Requested]     29 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     27 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     25 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     23 %

-3-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                      Percentage of [**Confidential [**Confidential Performance
Award to Treatment Requested] Treatment Requested]* Be Issued**
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     22 %
[**Confidential
Treatment Requested]
  [**Confidential
Treatment Requested]     0 %

     * [**Confidential Treatment Requested] Percentage to be rounded to nearest
[**Confidential Treatment Requested]
     ** Percentage of Performance Award to Be Issued rounded to the nearest 1%

8.   Examples: For purposes of these examples, assume Employee is granted a
Performance Award of 325 RSUs and that the December 31, 2007, [**Confidential
Treatment Requested] was [**Confidential Treatment Requested].

  a.   If the [**Confidential Treatment Requested] is [**Confidential Treatment
Requested], Employee shall receive the number of shares equal to 96% of the
number of RSUs granted as the Performance Award, rounded up to the next whole
share or 312 shares (325 * 96% = 312).     b.   If the [**Confidential Treatment
Requested] is [**Confidential Treatment Requested], Employee shall receive the
number of shares equal to 47% of the number of RSUs granted as the Performance
Award rounded up to the next whole share or 153 shares (325 * 47% = 152.75).    
c.   If [**Confidential Treatment Requested] is [**Confidential Treatment
Requested], Employee shall receive the number of shares equal to 100% of the
number of RSUs granted as the Performance Award or 325 shares (325 * 100% =
325).     d.   If [**Confidential Treatment Requested] is [**Confidential
Treatment Requested] or less, Employee shall not receive any portion of the
Performance Award.

-4-
[**Confidential Treatment Requested]” indicates portions of this document have
been deleted from this document and have been separately filed with the
Securities and Exchange Commission.

 